Order, Supreme Court, New York County (Karla Moskowitz, J.), entered August 6, 2003, which granted the motion of defendant Kase & Druker (K&D) to dismiss the complaint insofar as to preclude plaintiff from introducing certain evidence against K&D, unanimously affirmed, with costs.
The sanction of preclusion imposed by the motion court pursuant to CPLR 3126 was warranted in light of plaintiff’s repeated and persistent failure to comply with court-ordered discovery. Although plaintiff after inordinate delay eventually purported to comply with defendant’s discovery demands, its responses were not in accord with CPLR requirements and were for the most part incomprehensible. Concur—Nardelli, J.P., Andrias, Ellerin, Gonzalez and Catterson, JJ.